 

 

US. BISTRICT COURT
NORTHERN DISTRICT OF TEXAS

 

 

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXA
AMARILLO DIVISION FEB | 4 2020
CLERK, U.S. DISTRICT COURR. .
MICHAEL C. WHITING, § By $$
§ Deputy
Plaintiff, §
§
Vv. § 2:16-CV-261-Z-BR
§
ADRIAN LAMBERT, e¢ ai., §
§
Defendants. §

ORDER ADOPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION TO
GRANT DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT, DISMISS
DEFENDANT LAMBERT, AND DISMISS THE COMPLAINT

On January 23, 2020, the United States Magistrate Judge entered findings and conclusions
in this case (ECF 87). The Magistrate Judge RECOMMENDS that the Motion for Summary
Judgment filed by Defendant Thomas be GRANTED and the Joint Motion for Summary Judgment
by Defendants Jefferson Rogers, Franklin D. Briant, Quinton Evans, Paul T. Duron, Dustin W.
Brown, Brian Clark, Deana R. Davis-McBroom be GRANTED. The Magistrate Judge further
RECOMMENDS that Defendant Adrian Lambert be DISMISSED for lack of service and that
Plaintiff's complaint be DISMISSED, as no other claims remain. On February 7, 2020, the
findings, conclusions, and recommendation were returned undeliverable and Plaintiff has not
provided an updated address (ECF 88).

After making an independent review of the pleadings, files, and records in this case and

the findings, conclusions, and recommendation of the Magistrate Judge, the Court concludes that

the findings and conclusions are correct.

 
Accordingly, it is ORDERED that the findings, conclusions, and recommendation of the
Magistrate Judge are ADOPTED and that Plaintiff’s complaint (ECF 3) is DISMISSED.
SO ORDERED.

February ‘7, 2020.

 

 

MATHEW J/KACSMARYK
TED STATES DISTRICT JUDGE

 
